Citation Nr: 1449826	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-33 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right fifth finger disability.

2.  Entitlement to service connection for disability manifested by pain in the right groin area.

3.  Entitlement to service connection for plantar warts.

4.  Entitlement to service connection for condyloma acuminatun.

5.  Entitlement to service connection for a right ankle disability

6.  Entitlement to service connection for bilateral knee disability.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a right shoulder disability.

9.  Entitlement to service connection for shin splints.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2002 to October 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the proceeding is of record.

The issues of entitlement to service connection for bilateral knee disability, back disability, right shoulder disability, and shin splints are addressed in the REMAND that follows the ORDER section of this decision.




FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran informed the Board at an April 2014 hearing at the RO that he desired to withdraw his appeal for service connection for a right fifth finger disability, disability manifested by pain in the right groin area, plantar warts, condyloma acuminatun, and a right ankle disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for a right fifth finger disability, disability manifested by pain in the right groin area, plantar warts, condyloma acuminatun, and a right ankle disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In an April 2014 Board hearing, the Veteran informed the Board that he desired to withdraw his appeal for entitlement to service connection for right fifth finger disability, disability manifested by pain in the right groin area, plantar warts, condyloma acuminatun, and a right ankle disability.  Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for those benefits and the appeal with respect to those benefits must be dismissed.



ORDER

The appeal for service connection for a right fifth finger disability is dismissed.

The appeal for service connection for disability manifested by pain in the right groin area is dismissed.

The appeal for service connection for plantar warts is dismissed.

The appeal for service connection for condyloma acuminatun is dismissed.

The appeal for service connection for a right ankle disability is dismissed.  


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided. 

The Veteran asserted that he has bilateral knee, back, right shoulder, and shin splint problems due to injuries sustained on active duty service.  

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As discussed below, the Board finds the November 2008 VA examination report inadequate for adjudicative purposes.  

Bilateral Knee Disability

An October 2007 service treatment record (STR) notes that the Veteran reported left knee and anterior tibial pain that worsened with high impact activity, denied any specific injury, and noted that long periods of standing worsened his pain.  The STR notes left knee joint pain, tenderness, and limited range of motion, but no joint swelling, pain on motion, effusion, erythema, warmth, deformity, locking, buckling, instability, or history of stress fracture.  The Veteran was assessed with tendonitis patellar.

A November 2008 General Medical VA examination report indicates the Veteran gave a history of bilateral knee pain since 2005, and a history of bilateral patellar tendonitis since 2002.  

In a November 2008 VA examination, the Veteran reported that he had bilateral, intermittent knee pain since 2005, and weekly flare-ups of bilateral knee pain due to standing, squatting, or bending.  The examiner found right knee subpatellar tenderness and diagnosed right knee chondromalacia but reported a normal examination of the left knee and provided no diagnosis.  

In a December 2008 statement, the Veteran disagreed with the examination findings because his range of motion was limited and the examination was very painful.

In an April 2014 Board hearing the Veteran testified that a doctor told him he had deterioration of cartilage in his knee that caused pain, but he did not recall a specific diagnosis.  He reported symptoms of sharp pain, swelling, locking up, giving out, tightness, and that the knees hurt during physical activity and he could not stand for long periods. 

The Board finds the November 2008 VA examination report inadequate because the VA examiner failed to provide an etiology opinion addressing whether the Veteran's diagnosed right knee disorder is related to active service.  In addition, in light of the Veteran's statements concerning his left knee symptoms, the Board is of the opinion that he should be afforded another examination to determine the nature and etiology of any left knee disorders present during the period of the claim.  

Back Disability

According to a January 2006 STR, the Veteran reported he fell and twisted his back playing soccer, which caused low back pain and pain between the scapulae.  The Veteran was assessed with an acute muscle strain.  A February 2006 STR shows an assessment of back pain and notes subtle scoliosis, normal vertebral bodies, posterior arcs, and disc spaces, and no traumatic osseous lesions in lumbosacral spine.

In a September 2007 examination, the Veteran reported back pain after injuring his coccyx during a game, that the injured back caused him to miss more than three days of duty since his last examination, and he was concerned about back problems.

In an August 2008 report of medical history, the Veteran noted that he injured his back in Bahrain in 2005 and in Peru in 2006.

A November 2008 General Medical VA examination report indicates the Veteran gave a history of upper and lower back pain since 2004.

In a November 2008 VA examination, the Veteran reported developing back pain after running on sand in 2004 and that the back disorder was exacerbated during a soccer game in 2006.  He reported symptoms of fatigue, decreased motion, stiffness, weakness, spasms, and pain that progressively worsened, with severe flare-ups every two to three weeks for one to two days after excessive physical activity.  The examiner found tenderness but no weakness, spasm, atrophy, guarding, or pain with motion, with normal range of motion, and diagnosed thoracolumbar myofasciitis.  The examiner noted that no medical opinion was requested.  

In December 2008, the Veteran disagreed with the November 2008 VA examination findings because his range of motion was limited and the examination was very painful.

The Veteran testified at the April 2014 Board hearing that he carried a 50 pound pack along with his normal gear while training as a field radio operator in service.  He indicated that he injured his back around 2004 and was told by a physician that his spinal cord was slightly compressed after he fell in 2005 or 2006.  He reported that he also had back problems running in sand during his post in Bahrain.  The Veteran stated he experienced back pain ever since and currently had back pain from prolonged sitting or standing, driving over 30 minutes, and physical activity.   

Based on the above, the Board finds the November 2008 VA examination report inadequate because the VA examiner failed to provide an opinion as to whether the Veteran's current back disability is related to his active service.  The subsequent VA opinion must specifically address the Veteran's competent lay assertions of his symptoms of back pain during service and ever since.

Right Shoulder Disability

According to a January 2006 STR, the Veteran reported he fell and twisted his back playing soccer, which caused low back pain and pain between the scapulae.  The Veteran was assessed with acute muscle strain.  

A November 2008 General Medical VA examination report indicates the Veteran gave a history of right shoulder pain since 2003.

In a November 2008 VA examination, the Veteran reported a history of right shoulder pain since 2004, which increased with activity and flare-ups of pain every two to three weeks after running that was relieved by rest.  The examiner found right shoulder tenderness to palpation, negative impingement, rotator cuff weakness, negative speeds, cross-over, and no laxity.  The examiner diagnosed subacromial bursitis and rotator cuff tendonitis.  

In December 2008, the Veteran reported restricted mobility in the right shoulder and that any form of manual labor or exercise caused pain.

In the April 2014 Board hearing the Veteran reported an in-service fall while playing soccer that caused pain between the scapulae, diagnosed as a muscle strain of the shoulder.  He stated the subsequent use of a shotgun at the Peru embassy took a "big toll" on his shoulder due to the recoil and prevented it from healing.  The Veteran reported that he currently felt he had 70 percent mobility of the right shoulder before it cramped and became painful.

The Board finds the November 2008 VA examination report inadequate because the VA examiner failed to discuss whether the Veteran's right shoulder disorders, diagnosed as subacromial bursitis and rotator cuff tendonitis, are related to service.  Therefore, the claim must be remanded for another VA opinion with adequate supporting rationale.

Bilateral Shin Splints

According to a November 2002 STR, the Veteran reported right shin pain for one month that worsened with running.  He was told not to run for eleven days.  

In October 2007, the Veteran reported anterior tibial pain that worsened with high impact activity and long periods of standing, pain over both shins, and leg bone pain that worsened with weight bearing while running.  The clinician noted the legs below the knee had tenderness on the tibial shaft, anterior, lateral, and posterior tibial muscle compartment.  The assessment was shin splints.

A November 2008 General Medical VA examination report reflects that the Veteran gave a history of bilateral shin splints that caused pain since 2002.

In a November 2008 VA examination, the Veteran reported that he was told he had shin splints that have progressively worsened and reported flare-ups every two to three weeks related to exercise.  The examiner found pain at the anteromedial tibia and diagnosed bilateral medial tibial periostitis.  

In December 2008, the Veteran stated his shin splints were very painful when standing for more than 30 minutes or exercising.

In the April 2014 Board hearing, the Veteran reported shin splints in service and complained of lower leg pain, particularly in the right shin, after running in basic training.  He stated he was diagnosed with shin splints on a separation examination and that the shin splints hurt based on how much he ran.  He indicated he last had shin splint pain in January 2014.

Based on the foregoing, the Board finds the November 2008 VA examination report inadequate because the VA examiner failed to provide an opinion as to whether the Veteran's bilateral medial tibial periostitis was related to active service.

Therefore, the originating agency should arrange for additional VA examinations to determine the nature and etiology of all knee, back, right shoulder, and shin disabilities present during the period of the claims.
  
The Board also finds that the duty to assist the Veteran has not been met in regards to obtaining all relevant medical records to ensure that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§  5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  In the April 2014 hearing, the Veteran stated he received VA medical treatment in Orlando, Florida; however, no VA treatment records are currently of record.  Therefore, further development to obtain those records is in order.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims, to include the aforementioned VA records. 

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all knee, back, right shoulder, and shin disorders present during the period of the claims.  All pertinent evidence in the electronic files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each knee, back, right shoulder, and shin disorder present during the period of the claims as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.

The rationale for all opinions expressed must also be provided.  For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


